 1 Shaun Setareh (SBN 204514)
            shaun@setarehlaw.com
 2 Thomas Segal (SBN 222791)
          thomas@setarehlaw.com
 3 Farrah Grant (SBN 293898)
 4 SETAREHfarrah@setarehlaw.com
               LAW GROUP
   315 South Beverly  Drive, Suite 315
 5 Beverly Hills, California  90212
 6 Telephone:
   Facsimile:
                   (310) 888-7771
                   (310) 888-0109
 7 Attorneys for Plaintiff,
 8 JOHN UTNE and CLASS MEMBERS
 9                              UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11
     JOHN UTNE, on behalf of himself, all others   Case No.3:16-cv-01854-RS
12   similarly situated, and the general public,
13                 Plaintiff,                      JOINT STIPULATION AND ORDER TO
14                                                 SET BRIEFING SCHEDULE AND
     vs.                                           HEARING DATE FOR DEFENDANT’S
15                                                 MOTION TO DECERTIFY
     HOME DEPOT U.S.A., INC., a Delaware
16   corporation; and DOES 1-50, inclusive,
                                                   Action Filed: March 8, 2016
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE AND HEARING DATE
                           FOR DEFENEDANT’S MOTION TO DECERTIFY
                                            JOINT STIPULATION
 1
            This Joint Stipulation to set a briefing schedule and hearing date for Defendant’s Motion to
 2
     Decertify is made by and between Plaintiff John Utne (“Plaintiff”) and Defendant Home Depot
 3
     U.S.A., Inc. (“Defendant”), through their respective counsel of record, with reference to the
 4
     following facts:
 5
            1. Defendant filed their Motion to Decertify (“Motion”) on October 16, 2019. ECF No. 152.
 6
                Responses to the Motion are due by October 30, 2019. Replies are due by November 6, 2019.
 7
                The hearing date for the Motion is December 12, 2019.
 8
            2. In order to have sufficient time to draft an opposition, including taking the deposition of the
 9
                expert witness whose declaration is submitted in support of the motion and due to other pre-
10
                existing deadlines and appearances in other matters, Plaintiff’s counsel requested an extension
11
                of time to file an opposition to Defendant’s Motion to Decertify.
12
            3. To date, the following deadlines in this action have been modified: (1) Stipulation to Continue
13
                Initial Case Management Conference and Order granting same (Dkt Nos. 17 and 18);
14
                Stipulation to Continue Class Certification Briefing and Hearing and Order granting same (Dkt
15
                Nos. 35 ad 36); Stipulation to Continue Briefing and Hearing and Order granting same (Dkt
16
                Nos. 110 and 111); Defendant’s Motion to Enlarge Time to Oppose Plaintiff’s Motion for
17
                Partial Summary Judgment and Order granting same (Dkt Nos. 122 and 124); Stipulation to
18
                Extend Plaintiff’s Deadline to Oppose Motion for Partial Summary Judgment and Order
19
                Granting Same (Dkt 130); Stipulation to Extend Expert Deadlines, Defendant’s Decertification
20
                Motion Deadline, Pretrial Conference and Trial Date (Dkt 144); and Stipulation to Extend
21
                Expert Deadlines, Decertification Motion Deadline, Pretrial Conference and Trial Date. (Dkt
22
                151).
23
            4. The Parties propose the following schedule for Defendant’s Decertification Motion Briefing and
24
                the hearing date:
25
                                        EVENT                                            PROPOSED DATE
26
       Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline                December 2, 2019
27     Defendant’s Reply ISO Defendant’s Decertification Motion Deadline                       January 9, 2020
28     Hearing Date for Defendant’s Decertification Motion Deadline
                                                                                 January 23, 2020 at 1:30 p.m.
                                                                                    or as soon thereafter as the
                                                         -1-
                JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE
                                                                                           Court is available
 1
 2
            IT IS SO STIPULATED.
 3
 4
 5
     Dated: October 23, 2019               SETAREH LAW GROUP
 6
 7
                                           By:___/s/ Shaun Setareh_____________
 8                                               Shaun Setareh
                                                 Attorneys for Plaintiff,
 9                                               John Utne
10   Dated: October 23, 2019                AKIN GUMP STRAUSS HAUER & FELD LLP
11
12                                         By:    /s/ Liz Bertko
                                                    Liz Bertko
13                                                  Attorneys for Defendant,
                                                    Home Depot U.S.A., Inc.
14
15
            Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
16
     document has been obtained from each of the above signatories.
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -2-
               JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE
 1                                           ORDER

 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the following deadlines

 3 and hearing date are entered:
 4                                     EVENT                                                 DATE

 5     Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline              December 2, 2019

 6     Defendant’s Reply ISO Defendant’s Decertification Motion Deadline                     January 9, 2020
                                                                               January 23, 2020 at 1:30 p.m.
 7     Hearing Date for Defendant’s Decertification Motion Deadline
                                                                                  or as soon thereafter as the
 8                                                                                         Court is available

 9
             10/25/19
     Dated: ___________________                              ______________________________
10
                                                             Honorable Richard Seeborg
11                                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
                JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE
